           Case 2:20-cv-00085-RSL Document 15 Filed 02/02/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
 7                                 AT SEATTLE
 8   UNITED STATES OF AMERICA,                  NO. 2:20-cv-00085-RSL
 9                      Plaintiff,
            v.                                  Stipulated Motion and Order to
10                                              Extend Stay
11
     SHAUNA SNYDER aka
12   SHAUNA SNYDER-MONROE,

13                      Defendant.

14
           Plaintiff United States of America and Defendant Shauna Snyder (Ms.
15
     Snyder) stipulate and jointly move under Local Civil Rule 10(g) to extend the
16
17   current stay of this student loan collection action through September 30,

18   2021. The Court has previously stayed this case through January 31, 2021.
19   Dkt. no. 13. Due to the COVID-19 pandemic’s ongoing economic effects, on
20
     January 20, 2021, the U.S. Department of Education extended its suspension
21
     of certain student loan debt collection activities through September 30, 2021.
22
23   See https://studentaid.gov/announcements-events/coronavirus. (last visited

24   Jan. 29, 2021). The Department of Justice has likewise extended its
25   suspension of certain collection actions for defaulted student loans—including
26
     the Stafford Loans at issue here—through September 30, 2021. See
27
28


                                                                 UNITED STATES ATTORNEY’S OFFICE
     STIPULATED MOTION AND ORDER TO EXTEND STAY - 1               700 STEWART STREET, SUITE 5220
     United States v. Snyder, No. 2:20-cv-00085-RSL                      SEATTLE, WA 98101
                                                                         PHONE: 206-553-7970
            Case 2:20-cv-00085-RSL Document 15 Filed 02/02/21 Page 2 of 2



 1   https://www.justice.gov/jmd/page/file/1288251/download (last visited Jan.
 2
     29, 2021).
 3
           Consistent with those policies, the parties stipulate that this case shall
 4
     remain stayed through September 30, 2021. The Court has not yet set a trial
 5
 6   date or any other deadlines that would need to be reset as a result of such a

 7   stay. If the parties reach a settlement during the stay, they will jointly move
 8
     to lift the stay to allow entry of an appropriate order under the terms of the
 9
     settlement agreement.
10
           DATED this 1st day of February 2021.
11
12                                             Respectfully submitted,

13   s/ Latife H. Neu                          BRIAN T. MORAN
     LATIFE H. NEU, WSBA #33144                United States Attorney
14
     1825 NW 65th Street
15   Seattle, Washington 98117                 s/ Kyle A. Forsyth
     Phone: 206-297-6349                       KYLE A. FORSYTH, WSBA #34609
16   latife@neulegal.com                       Assistant United States Attorney
                                               United States Attorney’s Office
17
                                               700 Stewart Street, Suite 5220
18                                             Seattle, Washington 98101-1271
                                               Phone: (206) 553-7970
19                                             Fax: (206) 553-4067
                                               E-mail: Kyle.Forsyth@usdoj.gov
20
21
     IT IS SO ORDERED.
22
     Dated this 2nd day of February, 2021.
23
24
                                                  Robert S. Lasnik
25                                                United States District Judge
26
27
28


                                                                  UNITED STATES ATTORNEY’S OFFICE
     STIPULATED MOTION AND ORDER TO EXTEND STAY - 2                700 STEWART STREET, SUITE 5220
     United States v. Snyder, No. 2:20-cv-00085-RSL                       SEATTLE, WA 98101
                                                                          PHONE: 206-553-7970
